Order entered September 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01145-CV
                                   No. 05-14-01176-CV

                            IN RE JEFFREY BARON, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-11915

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petitions for writs of

mandamus. We ORDER relator to bear the costs of these original proceedings.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE